Citation Nr: 0502121	
Decision Date: 01/28/05    Archive Date: 02/07/05

DOCKET NO.  03-21 808A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served in active duty from September 1971 to 
April 1975, when he retired with more than 20 years active 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In that determination, the 
RO increased the evaluation assigned for the service-
connected lumbosacral strain from 10 percent to 20 percent 
disabling.  The appellant disagreed and in this appeal seeks 
an evaluation in excess of 20 percent disabling.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.  


REMAND

In his substantive appeal of August 2003, and in a statement 
dated in February 2004, the appellant requested an 
opportunity to testify at a Travel Board hearing to be held 
at the RO.  Accordingly, the case is remanded for the 
following action:  

Schedule the appellant for a Travel Board 
hearing before a Veterans Law Judge.  


The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




